Citation Nr: 0008277	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran, his brother and G.D.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran is a combat veteran who had active service in the 
United States Marine Corps from January 1940 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In connection with his 
appeal the veteran testified at a videoconference hearing in 
February 2000, and accepted such hearing in lieu of an in-
person Travel Board hearing.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, with general 
satisfactory functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served from January 1940 to January 1946 and is 
in receipt of the Bronze Star Medal, awarded for heroic 
achievement while serving with the Marines in Saipan, and the 
Presidential Unit Citation Ribbon with a star for 
participation in enemy action in the Gilbert Islands.

The veteran first filed a claim of compensation for PTSD in 
March 1998.  

The claims file contains a treatment summary dated April 30, 
1998, and signed by J. Rosenberg, L.C.S.W., a clinical social 
worker, and by B.W., L.C.S.W., the team leader at the Fresno 
Vet Center.  The report indicates that the veteran first 
sought treatment at that facility on March 23, 1998, at which 
time he was feeling "a lot of stress secondary to the 
terminal illness of his sister and was troubled by memories 
of combat in the South Pacific as a Marine during World War 
II."  The veteran had been to four counseling sessions at 
the time the summary was prepared.  treatment summary notes 
the veteran's family and developmental history, as well as a 
history of combat incidents from service.  The report notes 
that the veteran was married for the first time in October 
1945, but that the marriage ended after one year due to his 
drinking and running around.  The veteran reported feeling 
agitated.  He was troubled by sandy beaches, as they 
triggered intrusive memories and images of dead Marines 
washing up on the beach.  It was noted that the veteran had 
moved frequently, held numerous jobs, and been married five 
times, with all of his marriages ending in divorce.  He 
stated that he retired 14 years earlier.  He described 
himself as a "loner" and indicated that a long-time friend 
had died of cancer nine months earlier.  He stated that it 
was difficult for him to cope with his friend's death.  The 
report notes that the veteran's sister had been diagnosed 
with terminal cancer of the brain two weeks prior to his 
first counseling session and that she had died April 5, 1998.  
The social workers opined that the veteran met the diagnostic 
criteria for PTSD secondary to his traumatic experiences in 
heavy combat during World War II.  They cited his intrusive 
thoughts of the death of 

comrades and his participation in taking souvenirs from dead 
Japanese soldiers.  They noted that he attempted to avoid 
reminders of combat, and that he was detached and isolated, 
with a negative view of life.  They also noted his drinking 
to calm himself and to help him sleep; that he no longer 
remembered dreams; that he was irritable and quick to anger; 
that he was hypervigilant and uncomfortable in crowds; and 
that he startled easily to loud noises.  The diagnoses were 
PTSD and alcohol dependence.  The stressors were combat, five 
divorces, and the recent deaths of a close friend and his 
sister.  The assigned global assessment of functioning (GAF) 
score was 40, "with severe social impairment and negative 
outlook about his life."

In May 1998, the veteran underwent a VA psychiatric 
examination by Dr. W.  The veteran reported that he noticed 
problems after leaving the military, which he described such 
as anger and depression.  He indicated that he was easily 
angered on a daily basis, and that such had gotten worse over 
the last few years.  He stated that his anger was grossly out 
of proportion to the given provocation.  He denied physically 
acting on his anger.  He did report homicidal ideation, the 
last occurring approximately two days prior to examination; 
he indicated he had made plans but not taken action.  He 
reported that he had been able to suppress a lot of his 
wartime memories, but that since attending counseling he had 
had recurrent intrusive thoughts daily.  He denied having a 
marked psychological response to stimuli reminding him of 
combat at this point, but indicated that it was because he 
did not care.  He revealed that he had a marked reaction to 
Asians encountered in public.  He reported excessive worry 
about his family, his finances and his dogs.  He described 
anxiety and indicated that he was unable to sit for too long, 
noted by Dr. W. as being consistent with hypervigilance.  Dr. 
W.  also noted that the veteran had concentration difficulty 
but denied memory problems.  The veteran was vague about his 
depression, "stating that it is 'getting to be' present 
greater than half the time."  He reported that he sometimes 
felt helpless and hopeless and agreed that he had a markedly 
decreased interest in normal daily activity.  He denied 
crying spells, anhedonia or a loss of energy throughout the 
day, stated that his sleep and appetite were normal and 
denied suicidal ideation.  The veteran indicated that he 
began therapy upon recommendation by a friend who is a 
Vietnam veteran.  

At the time of examination in May 1998, the veteran was well 
groomed and demonstrated a broad expression and affect.  His 
speech was spontaneous, relevant and coherent.  His recent 
memory was grossly intact and he was able to recall the last 
two presidents in order.  He was fully oriented in all 
spheres.  His judgment was grossly intact.  He was in a good 
mood.  He denied delusions, hallucinations and ideas of 
reference.  

In May 1998, Dr. W. indicated that the veteran appeared to be 
in a certain degree of denial about how his psychological 
issues were effecting him.  The veteran claimed to relate 
well to people, but Dr. W. noted his history of broken 
relationships.  Dr. W. further noted that although the 
veteran indicated that combat-related things did not effect 
him, he did describe a marked response to Asians.  Dr. W. 
also noted that self-medication was a primary concern.  
Dr. W. noted that the veteran's cognitive function was 
limited to no greater than moderately detailed instructions 
and he was able to maintain adequate attention and 
concentration but that it was unclear as to how consistently 
he would be able to maintain that level of functioning given 
the degree of alcohol abuse described.  Dr. W. further noted 
that despite the veteran's pleasant and friendly presentation 
he described symptoms that would significantly impair his 
ability to adequately interact with others on a protracted 
basis.  

In May 1998, the Axis I diagnoses were 1) alcohol dependence; 
2) PTSD; and 3) a depressive disorder noted to recently 
increase in intensity in response to the death of the 
veteran's sister in April.  The assigned GAF was 55.  

The veteran took issue with the May 1998 examination report, 
claiming that the Vet Center report was a better indication 
of his disability.  He particularly pointed to his detachment 
and isolation, as well as many years of living with his 
combat memories.  

The claims file contains further Vet Center records, 
reflecting additional counseling sessions.  March 26, 1998 
was noted as an additional history-taking session.  On March 
30, the veteran reported being upset after visiting his dying 
sister.  He expressed a hope to get away and do some fishing 
if the weather got better.  On April 16, he reported that his 
sister was died and he was upset with her because she wanted 
to be cremated.  The veteran questioned why couldn't it have 
been him.  He indicated that the counseling sessions had 
stirred up memories in him.  The assessment was that he was 
adjusting to his sister's death.  May 13, 1998, the veteran 
reported thinking about a hand with a wrist watch on it that 
had been severed during the war.  On May 20, 1998, he 
reported enjoying selling poppies for Memorial Day.  He would 
be going to a family gathering on the holiday and hoped to go 
fishing soon.  The assessment was that he seemed to be doing 
well.  On June 2, 1998, the veteran reported that his VA 
examination with Dr. W. went well and that he had had a good 
Memorial Day.  The assessment was that he was doing well.  On 
July 23, 1998, he reported that is oldest sister was very 
ill.  He expressed concern that he would be dead before VA 
ruled on his claim.  He said he did not want to go see the 
movie "Saving Private Ryan" and that talking with the 
counseling had stirred up memories.  The assessment was that 
the veteran was doing okay.  Supportive contact was 
recommended.

In April 1999, the veteran was afforded another examination 
with Dr. W.  The veteran again denied any marked 
psychological response to stimuli reminding him of his 
wartime trauma based on not caring.  He reported getting 
bored easily.  He reported problems with an Asian bank at 
which he did business.  He admitted to excessive worry about 
his family, his finances and his own symptoms.  He complained 
that people made fun of him due to his restlessness.  He 
admitted to hypervigilance and reported difficulties with 
concentration (his mind "wandering"), and with memory 
(forgetting why he went on an errand).  He also reported 
increasing depression and admitted to feeling helpless and 
hopeless, with a markedly decreased interest in normal daily 
activity.  He described an increasing energy loss, which he 
attributed to physical problems.  He denied suicidal 
ideation.  He reported normal sleep only with alcohol use.  
He indicated that his anger had gotten worse over the years.  
He denied spontaneous anger but admitted it was grossly out 
of proportion to the given provocation.  He denied physically 
acting on his anger.  

At the time of examination in April 1999, the veteran was 
well-groomed and presented with a broad expression and 
affect, and speech that was spontaneous, relevant and 
coherent without deviations.  His recent memory was grossly 
intact and he was able to recall the last four presidents.  
He was fully oriented.  The veteran reported an inability to 
perform serial sevens, or backwards spelling exercises, but 
Dr. W. noted he did not require repetition of the questions.  
His judgment was grossly intact.  He was cooperative and 
described hi mood as "tired."  No ideas of reference were 
elicited.  Dr. W. indicated that the veteran was limited to 
not greater than moderately detailed instructions so that he 
could perform them while maintaining adequate attention and 
concentration, but noted it was unclear how consistently he 
could maintain that level of functioning due to his level of 
alcohol abuse.  Dr. W. noted that the veteran "describes 
symptoms of post traumatic stress and depression that 
certainly have the potential to significantly impair his 
abilities to adequately interact with others and adequately 
deal with normal daily stress."  The Axis I diagnoses were 
alcohol dependence; PTSD; and dysthymia.  The assigned GAF 
was 55.  

In statements dated in November 1998 and June 1999, the 
veteran argued that his PTSD was more severely disabling than 
indicated by his assigned evaluation.  In June 1999, he 
argued that he was a loner, isolated from people, and fell 
under "the considerable inability to establish or maintain 
effective or favorable relationships with people."

In February 2000, the veteran appeared at a videoconference 
hearing.  His representative contended that the veteran's 
disability limited his exposure to the outside world and that 
he confined himself to his home.  He particularly cited a Vet 
Center assessment that the veteran's GAF was 40.  Transcript 
at 2.  The veteran reported that he was depressed upon 
getting out of service, but that he kept himself busy.  
Transcript at 4-5.  He indicated an inability to deal with 
sandy beaches due to memories of seeing bodies, but also 
stated that he "kind of got over that."  He indicated that 
he could still "see" two men who were killed in the war.  
Transcript at 6-7.  The veteran stated that he slept an 
average of four or five hours a night and that during the day 
he would visit his brother or a friend, the veteran who 
appeared to testify on his behalf.  The veteran further 
reported that he belonged to the American Legion and would go 
play bingo on Sunday nights, and that he did his own shopping 
and shopped "every day."  Transcript at 8-9.  He reported 
seeing someone at the Fresno VA Vet Center whenever he would 
"get bored," but indicated that records of such visits may 
not have been written down.  Transcript at 10.  The veteran 
denied having trouble with the police.  He related an 
incident where he chased a homeless man with his cane, but 
denied that the problem was because the person was Asian.  
There was testimony that the veteran got angry at people who 
spoke languages other than English.  Transcript at 11-12.  

G.D., a Vietnam veteran, testified on the veteran's behalf at 
the February 2000 hearing. He identified himself as totally 
disabled at 100 percent due to PTSD.  He reported that he had 
known the veteran for 10 years and had seen "all of the 
symptomatologies I suffer with from my PTSD," in that the 
veteran was unable to sit in one place for more than a few 
minutes, had a tremendous startle response, and had problems 
with Asians just because of their physical appearance.  
Transcript at 13.  G.D. indicated that wherever the veteran 
went he carried pictures of himself holding the head of a 
dead Japanese in his hand.  When asked if he could display 
the pictures, the veteran answered that they were in his 
truck.  G.D. related that the veteran had no problem walking 
up to a group of women and showing them pictures of the war.  
G.D. further stated that the veteran avoided intimate contact 
with people, and that G.D. thought the veteran's symptoms 
were much more severe than his 30 percent rating.  He 
indicated that the veteran's family had noticed him to be 
distant since the war.  Transcript at 14.  G.D. testified 
that he saw the veteran three or four times a week for a few 
minutes at a time and that he was the person who originally 
thought the veteran had PTSD and encouraged him to go for 
treatment.  The veteran affirmed the latter.  Transcript at 
17, 18.  

At the hearing, in response to a question as to whether, 
before he went to the VA for psychiatric treatment, he was 
aware something was wrong, the veteran stated, "No."  The 
representive then argued that the veteran was not a 
psychiatrist and could not be asked to diagnose his own 
condition.  The representative asked for a current VA 
examination, unaware that the veteran had been examined in 
April 1999, and stated that there had been complaints about 
Dr. W., whom "they" felt had been "somewhat prejudicial in 
his ratings" and allegedly had been fired.  The veteran 
expressed his opinion that Dr. W. did not know what he was 
talking about and asked stupid questions, then indicating 
that he did not remember the examination clearly.  Transcript 
at 19-23.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level 



of disability is of primary concern).  In Fenderson, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.130, Diagnostic Codes 9411, which pertains to 
PTSD, provides for disability ratings as follows:

100%: Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70%: Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50%: Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%: Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 


(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, such as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

In the instant case, there is no indication that there are 
additional records which which would be pertinent to the 
present claim.  In that regard, the Board notes that at the 
videoconference hearing, the representative referenced 
treatment several weeks earlier at the Vet Center.  However, 
in essence, the veteran indicated that he had just stopped in 
to talk with the clinical social worker at the Vet Center and 
that nothing had been written down.  See Transcript at 11.  
The Board also notes that the veteran has been afforded two 
VA examinations in connection with his claim, the most recent 
in April 1999, as well as opportunity to present evidence and 
argument.  The Board recognizes the veteran's dissatisfaction 
with the examination conducted in May 1998, as indicated in 
his correspondence received in October 1998; however, in 
connection with a Vet Center counseling session on June 2, 
1998, the veteran reported that the examination in question 
"went well."  During his hearing the veteran offered 
negative comments regarding Dr. W., who conducted both VA 
examinations.  See Transcript at 22-23.  However, a review of 
both VA examination reports reveals that a full history, to 
include pre-service, in-service and post-service, was taken, 
and Dr. W. noted findings relevant to the veteran's memory, 
orientation, concentration, judgment, abstraction, 
interaction, and mood, such as one would expect to see in a 
psychiatric examination.  Moreover, Dr. W. provided a summary 
of the veteran's symptoms and their impact on his social and 
other environments, and spoke clearly to the criteria listed 
under the Schedule.  The veteran has provided no substantive 
support for allegations of prejudice on Dr. W. behalf, and 
the Board finds the current record adequate.  No further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

In his statements dated in November 1998 and June 1999, the 
veteran cites language such as the word "considerable" 
found in the criteria for evaluating mental disability 
effective prior to November 7, 1996, the date the rating 
criteria for psychiatric disorders were revised.  Because the 
veteran's claim was filed after the regulatory change 
occurred, see Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
only 



the current criteria are applicable to his claim.  In 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  Drosky v. Brown, 
10 Vet. App. 251 (1997), Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Generally, the veteran has argued that his PTSD renders him 
isolated and impaired in establishing relationships and 
functioning to a degree more severe than reflected in the 
currently assigned 30 percent evaluation.  In support of his 
claim he has presented his own reports of symptoms, as well 
as the testimony of a friend, G.D.  The record also contains 
medical evidence in the form of two VA examination reports 
and records from a Vet Center.

It must be emphasized that the evidence most probative of the 
degree of disability resulting from the veteran's PTSD takes 
the form of medical reports prepared based on the application 
of psychiatric principles to findings noted by a competent 
medical professional. 

That being said, the Board has considered the testimony 
offered by G.D.  The record does not establish that G.D. 
possesses any medical expertise to render him competent to 
provide an opinion as to the degree of disability resulting 
from the veteran's PTSD.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nor is he competent to testify to things 
outside of his knowledge, such as how the veteran feels about 
Asians, or how thinking about his war experiences makes him 
feel.  Such accounts amount to hearsay evidence.  Only the 
veteran is competent to state how he feels.  G.D. offered 
testimony based on his own experience as a veteran totally 
disabled from PTSD who, by his own report, has had the 
opportunity to observe the veteran/appellant for several 
minutes a day, several times a week.  The Board finds such 
observations to be of minimal probative value in this case.  
In so doing, the Board notes not only G.D.'s lay status, but 
also the criteria for a 100 percent rating for PTSD, which 
include gross impairment in thought processes 


or communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own 
name, or prior to November 6, 1996, included such symptoms as 
those bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Thus, as a veteran purportedly 
suffering from totally incapacitating PTSD symptoms, G.D.'s 
account of another party's reactions or psychiatric 
manifestations of disease would be of quesitonable 
reliability despite his apparent sincerity and lucidity at 
the hearing.  Moreover, the fact that he may have PTSD does 
render him an expert on PTSD or competent to express an 
opinion that requires medical expertise.   

Looking at the actual symptoms reported by the veteran, and 
comparing them to the Schedule, there is no question that the 
veteran's symptoms fail to meet the criteria for a 100 
percent evaluation.  Neither Vet Center, nor VA examination 
evidence shows any impairment in thought processes or 
communication, any delusions, grossly inappropriate behavior, 
suicidal ideation, or plan to act on any homicidal thoughts.  
The veteran has also consistently been shown to maintain his 
personal hygiene and to be fully oriented, and the medical 
evidence of record shows his recent memory to be grossly 
intact, and with no signs of forgetting his own name, family, 
etc.

With respect to the 70 percent criteria, the Board notes the 
veteran's consistent denial of suicidal ideation, and the 
lack of any medical evidence showing illogical, obscure or 
irrelevant speech.  The veteran has neither reported nor been 
noted to manifest obsessional rituals, or any panic episodes 
affecting his ability to function independently.  He has 
specifically denied any episodes of unprovoked 
irritability/violence and is consistently well groomed and 
fully oriented to examination.  




With respect to the 50 percent criteria, the competent 
medical evidence does not show a flattened affect.  The VA 
examination reports described the veteran's affect as broad.  
Nor do such show any circumstantial, circumlocutory, or 
stereotyped speech, instead noting speech that is 
spontaneous, relevant and coherent.  The veteran has neither 
reported nor demonstrated panic attacks.  His short-term 
memory is consistently noted as grossly intact.  No 
significant long-term memory impairment was noted by either 
Dr. W. or the clinical social workers at the Vet Center.  
Medical records consistently show the veteran's judgment and 
thought processes to be intact.  With respect to the 
veteran's reports of difficulty in establishing effective 
work and social relationships, the Board notes that at the 
time of examination in April 1999, the veteran was 77 years 
of age and records indicate he had retired years earlier, 
prior to filing any claim of entitlement to service 
connection for PTSD.  Also, despite a history of multiple 
divorces, the veteran has reported maintaining a relationship 
with his friend, G.D., and his brother.  Records in the 
claims file also indicate a close relationship with his 
family, reflected in part by his concern about his sisters 
during illness, and that the veteran had a close fishing 
friend who died in recent years.  The veteran has reported 
being depressed, but at the time of examination in May 1998, 
his mood was described as good, and in April 1999 he was 
noted only to be "tired."  Dr. W. also described the 
veteran as limited to moderately detailed instructions, but 
indicated that such was due to his concentration impairment 
and not to his ability to comprehend questions or tasks.  
Such findings do not support the assignment of a 50 percent 
evaluation; rather, the preponderance of the evidence shows 
that the veteran does not meet most of the criteria under the 
50 percent evaluation.  

The veteran's emphasis on the assigned GAF scores is noted.  
VA examination reports reflect a thorough evaluation and 
consideration of a complete medical, family and military 
history by a competent board-certified psychiatrist and 
assign GAFs of 50 and 55, respectively.  The veteran points 
to an assigned GAF of 40, 


offered by a clinical social worker from the Vet Center.  The 
VA examination opinions, from a board-certified psychiatrist, 
include consideration of the Vet Center reports and a 
complete review of the claims file.  Thus, the Board finds 
that the VA examination conclusions, offered by a well 
qualified medial doctor/ specialist, are more thorough and 
more probative than the opinion offered by the social workers 
at the Vet Center.  This conclusion is further supported by a 
review of Vet Center notations, including those in the April 
30, 1998 letter, which do not address many of the rating 
factors set out in the Schedule.  The Board also notes that 
the stressors at that time included the recent deaths of one 
of the veteran's close friends and his sister, in addition to 
his history of combat and loss of comrades, and that the GAF 
of 40 appears to be acute and in response to such incidents.  
Additionally, alcohol dependence was diagnosed along with 
PTSD and there was no indication of the effect that the 
alcohol dependence had on the GAF.  Although a GAF of 50, 
shown in May 1998, is interpreted as indicative of serious 
symptoms, Dr. W. assigned that score based on all of the 
veteran's psychiatric diagnoses at that time, which included 
dysthymia, noted to have increased in response to the death 
of the veteran's sister, and alcohol dependence.  The more 
recent GAF of 55 is indicative of moderate symptoms and 
consistent with the actual symptomatology noted by Dr. W. and 
the Vet Center (e.g., few friends, conflicts with peers or 
co-workers...  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Although that GAF again appears to encompass 
nonservice-connected disorders including alcohol dependence, 
there is no reference to the loss of his friend and sister, 
which were noted as factors causing an increase in the 
depression diagnosed at the May 1998 psychiatric examination 
and considered in determining the GAF at that time.  

In sum, the competent medical evidence, and the veteran's own 
reports, show him to be generally functioning satisfactorily, 
with a depressed mood, and some sleep impairment resulting 
from PTSD symptoms.  Such is consistent with assignment of no 
more than a 30 percent disability evaluation.  Accordingly, 
the veteran's appeal is denied.  38 C.F.R. § 4.130, 
Diagnostic Code 7411.



The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to the evaluation of mental disorders, 
has been afforded an examination, and further afforded 
opportunity to present argument and evidence in support of 
his claim, to include in connection with a personal hearing.  
A disability evaluation in excess of 30 percent was denied 
based on the totality of the evidence, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.  In 
any case, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


